MEMORANDUM OF DECISION.
Defendant appeals from the Superior Court denial of his appeal from a District Court adjudication that he committed the civil infraction of operating a motor vehicle under the influence of intoxicating liquor, 29 M.R.S.A. § 1312-C (1982). By his sole contention on appeal defendant asks this court to review the sufficiency of the evidence supporting that adjudication. We deny the appeal because defendant has failed to preserve an adequate record of the District Court proceedings.
An appellant “has the affirmative duty of supplying this Court with an adequate record upon which consideration can be given to the arguments advanced in support of the appeal.” State v. Meyer, Me., 423 A.2d 955, 956 (1980), quoting Daviau v. Pozzy, Me., 419 A.2d 365, 366 (1980). “In the absence of a transcript or its equivalent, no appellate court has any way of reviewing factual findings of the lower court.” 423 A.2d at 957. Because defendant withdrew his request for an electronic recording of the District Court proceedings, none was made. Since the lack of a transcript was the result of defendant’s own action, the District Court found, and we agree, that he was not entitled to an attempted substitute for a transcript under D.C.Civ.R. 75(c).
The entry must be:
Judgment affirmed.
All concurring.